In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00150-CR



       SHANNON EARL KENDRICKS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27447




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION
       A Lamar County jury convicted Shannon Earl Kendricks of possession with intent to

deliver four grams or more, but less than 400 grams, of a penalty group 2 or 2-A controlled

substance, a first-degree felony. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.1031, 481.113(d)

(West 2017). In accordance with the jury’s verdict on punishment, the trial court sentenced

Kendricks to fifty years’ imprisonment. Kendricks appeals.

       Kendricks’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the

proceeding. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

       On January 9, 2019, counsel mailed to Kendricks a copy of the brief, the appellate record,

and the motion to withdraw. Kendricks was informed of his right to review the record and file a

pro se response. By letter dated January 9, 2019, this Court informed Kendricks that any pro se

response was due on or before February 8, 2019. On February 11, 2019, this Court further

informed Kendricks that the case would be set for submission on the briefs on March 4, 2019. We




                                                2
received neither a pro se response from Kendricks nor a motion requesting an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 1




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            March 4, 2019
Date Decided:              March 20, 2019

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3